DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. 
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because
“calculating pulse timings                                 
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                
                             of the cyclically optimal PPM waveform as                                 
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                    =
                                    Δ
                                    j
                                    ×
                                    (
                                    T
                                    +
                                    d
                                    J
                                    s
                                    )
                                
                            ” is missing. This step is necessary to generate the cyclically optimal PPM waveform (in applicant’s specification, [0009, 69]).
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph [0010], “calculating pulse timings                                 
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                
                             of the cyclically optimal PPM waveform as                                 
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                    =
                                    Δ
                                    j
                                    ×
                                    (
                                    T
                                    +
                                    d
                                    J
                                    s
                                    )
                                
                            ” is missing. This step is necessary to generate the cyclically optimal PPM waveform [0009, 69].
In paragraph [0036], “vales” appears instead of “values”
Appropriate correction is required.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
Claims 5 and 13 recite “                                
                                    2
                                    
                                        
                                            f
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    P
                                                    R
                                                    I
                                                
                                            
                                        
                                        
                                            Δ
                                            j
                                        
                                    
                                    (
                                    15
                                    )
                                
                            ” instead of  “                                
                                    2
                                    
                                        
                                            f
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    P
                                                    R
                                                    I
                                                
                                            
                                        
                                        
                                            Δ
                                            j
                                        
                                    
                                
                            ”. Examiner notes that the “(15)” is the equation number found in the specification ([0043])
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the timing system bandwidth" in lns. 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-8, as dependent on claim 1, are similarly rejected.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “receiving a waveform reflected from the target”. One of ordinary skill in the art would recognize that “a method for determining a range to a target…in a lidar…” would require receiving a reflected waveform from the target to determine the time of flight of a pulse and determine the range to the target and this is suggested in paragraphs [0003-8]. The example in the disclosure shows the reflected pulse 203 being received in Fig. 2, [0065]. Claims 2-8, as dependent on claim 1, are similarly rejected.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: requiring the prime number                         
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                        
                     to be an odd prime. One of ordinary skill in the art would recognize that Erdos and Turan require an odd prime ([0032, 33]) and applicant does not discuss removing this requirement in the modifications presented ([0036-63]). Claims 2-8, as dependent on claim 1, and claims 10-16, as dependent on claim 9, are similarly rejected.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “calculating pulse timings                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     of the cyclically optimal PPM waveform as                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                            =
                            Δ
                            j
                            ×
                            (
                            T
                            +
                            d
                            J
                            s
                            )
                        
                    ”. Applicant states this step of calculating the pulse timings is essential in paragraphs [0009, 69], and Fig. 4 step 412. Calculating pulse timings is different from the “calculation of nominal pulse timings” claimed in claim 9. Nominal pulse timings are calculated and then modified to calculate the pulse timings used to generate the cyclically optimal waveform [0009, 46, and 69]. Claims 10-16, as dependent on claim 9, are similarly rejected.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 4, 10, and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 2 and 10 recite “the cyclically optimal PPM waveform is repeated head-to-tail without a change in peak-to-maximum-sidelobe-ratio (PMSLR)”. However, the specification defines cyclically optimal waveforms: “cyclically optimal waveforms have the property that they can be indefinitely repeated, head-to-tail, while maintaining the peak-to-maximum-sidelobe-ration (PMSLR) of the original base code” ([0018]). Therefore, claims 2 and 10 are claiming the definitions of “cyclically optimal waveforms” and do not further limit claims 1 and 9.

Claims 4 and 12 recite “wherein baud collisions occur when there exist two or more pairs of pulses with shared differences”. However, the specification defines baud collisions “We refer to the presence of two pairs of integers in a sequence with the same differences as a baud collision. In other words, baud collisions occur in a code of length N, if there exist two or more pairs of pulses with shared differences” ([0024]). Claims 4 and 12 are claiming the definition of “baud collision” applicant presented in the specification and do not further limit claims 3 and 11. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, and 13-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record does not teach or render obvious: A method for determining a range to a target by generating a cyclically optimal Pulse Position Modulated (PPM) waveform in a lidar, the PPM waveform having a predetermined maximum code length and a predetermined pulse repetition frequency (PRF), the method comprising: obtaining a list of prime numbers up to the predetermined maximum code length; selecting a largest prime number                         
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                        
                     that is less than or equal to the ratio of the timing system bandwidth to the predetermined PRF, from the list of the prime numbers; constructing a list of pulse indices,                         
                            m
                             
                            =
                             
                            0
                            :
                             
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                             
                            -
                             
                            1
                        
                     for the cyclically optimal PPM waveform; calculating a list of pulse modulations,                         
                            d
                            J
                            s
                             
                            =
                             
                            m
                            o
                            d
                            (
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                            )
                             
                            -
                             
                            (
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                             
                            -
                             
                            1
                            )
                            /
                            2
                        
                    , wherein                         
                            d
                            J
                            s
                        
                     are modulation values; calculating a list of nominal pulse timings                         
                            T
                        
                    , as                         
                            T
                             
                            =
                             
                            m
                             
                            ×
                             
                            c
                            e
                            i
                            l
                            (
                            
                                
                                    T
                                
                                
                                    P
                                    R
                                    I
                                
                            
                            /
                            Δ
                            j
                            )
                        
                    , where                         
                            Δ
                            j
                        
                     is a predetermined modulation resolution, and                         
                            
                                
                                    T
                                
                                
                                    P
                                    R
                                    I
                                
                            
                        
                     is the reciprocal of the PRF; calculating pulse timings                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     of the cyclically optimal PPM waveform as                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                            =
                            Δ
                            j
                            ×
                            (
                            T
                            +
                            d
                            J
                            s
                            )
                        
                    ; generating the cyclically optimal PPM waveform from the pulse timings                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    ; and transmitting the cyclically optimal PPM waveform, by the lidar toward the target to determine the range to the target.
The closest prior art of record does not teach or render obvious: A lidar for determining a range to a target by generating a cyclically optimal Pulse Position Modulated (PPM) waveform, the PPM waveform having a predetermined maximum code length and a predetermined pulse repetition frequency (PRF), comprising: a memory for storing a list of prime numbers up to the predetermined maximum code length; a processor for obtaining a list of prime numbers up to the predetermined maximum code length; selecting a largest prime number                         
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                        
                     that is less than or equal to the ratio of the timing system bandwidth to the predetermined PRF, from the list of the prime numbers; constructing a list of pulse indices,                         
                            m
                             
                            =
                             
                            0
                            :
                             
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                             
                            -
                             
                            1
                        
                     for the cyclically optimal PPM waveform; calculating a list of pulse modulations,                         
                            d
                            J
                            s
                             
                            =
                             
                            m
                            o
                            d
                            (
                            
                                
                                    m
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                            )
                             
                            -
                             
                            (
                            
                                
                                    p
                                
                                
                                    *
                                
                            
                             
                            -
                             
                            1
                            )
                            /
                            2
                        
                    , wherein                         
                            d
                            J
                            s
                        
                     are modulation values; calculating a list of nominal pulse timings                         
                            T
                        
                    , as                         
                            T
                             
                            =
                             
                            m
                             
                            ×
                             
                            c
                            e
                            i
                            l
                            (
                            
                                
                                    T
                                
                                
                                    P
                                    R
                                    I
                                
                            
                            /
                            Δ
                            j
                            )
                        
                    , where                         
                            Δ
                            j
                        
                     is a predetermined modulation resolution, and                         
                            
                                
                                    T
                                
                                
                                    P
                                    R
                                    I
                                
                            
                        
                     is the reciprocal of the PRF; calculating pulse timings                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     of the cyclically optimal PPM waveform as                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                            =
                            Δ
                            j
                            ×
                            (
                            T
                            +
                            d
                            J
                            s
                            )
                        
                    ; generating the cyclically optimal PPM waveform from the pulse timings                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    ; a transmitter for transmitting the cyclically optimal PPM waveform toward the target; and a receiver for receiving a waveform reflected from the target to determine the range to the target.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (“Suitable Combination of Direct Intensity Modulation and Spreading Sequence for LIDAR with Pulse Coding”, 2018) teaches generating a pulse position modulated waveform for a LIDAR system with details of the mathematical steps involved, including constructing a coding sequence based on prime numbers, but does not teach determining cyclically optimal waveforms using the mathematical details in claims 1 or 9.
Erdos and Turan (On a problem of Sidon in Additive Number Theory, and on Some Related Problems, 1941) teaches sequences with properties similar to cyclically optimal waveforms, but does not teach applying these sequences to pulse position modulation or applicant’s modifications to the mathematical details in claims 1 or 9.
Warke (US 20170329010 A1) teaches pulse position modulation for LIDAR (Figs. 4 and 5, [0024-30]), but does not teach determining cyclically optimal waveforms using the mathematical details in claims 1 or 9.
Puglia (US 20210124050 A1) teaches a system for generating a pulse position modulated signal for use in a LIDAR system using a length-13 Barker code and reduced sidelobes (Figs. 4, 10, 11; [0052, 63]) but does not teach determining cyclically optimal waveforms using the mathematical details in claims 1 or 9.
Kumar (US 20030099280 A1) teaches pulse position modulation in radio systems and sequence determination based on a prime number defining a code length, and the importance of improving the ratio of the number of pulses in the pulse train to the maximum number of coincidences that occur for any time offset across the period of the pulse train ([0012, 16-18, 79-81, 127]) but does not teach determining cyclically optimal waveforms using the mathematical details in claims 1 or 9.
Lepere (US 20150070683 A1) teaches time shifting of pulses relative to a fixed rate but does not teach determining cyclically optimal waveforms using the mathematical details in claims 1 or 9.
Rieger and Ullrich (2011, “Resolving range ambiguities in high-repetition rate airborne lidar applications”) teaches resolving range ambiguities with small variations of the pulse repetition rate using PPM but does not teach determining cyclically optimal waveforms using the mathematical details of claims 1 or 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645